Case 16-04048       Doc 56      Filed 11/07/18     Entered 11/07/18 15:10:18     Main Document
                                                 Pg 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


 In Re:                                            )
                                                   )
 TERESA CEDRECA EDWARDS,                           )   Case No. 16-41174-659
                                                   )   Chief Judge Kathy A. Surratt-States
                                                   )   Chapter 13
                        Debtor.                    )
                                                   )
 TERESA CEDRECA EDWARDS,                           )   Adversary No. 16-4048-659
                                                   )
                                                   )   PUBLISHED
                        Plaintiff,                 )
                                                   )
          -v-                                      )
                                                   )
 THE CITY OF FERGUSON,                             )
 A Municipal Corporation,                          )
                                                   )
                        Defendant.                 )

                                            ORDER

          Upon consideration of the record as a whole, and consistent with the Findings of Fact and

 Conclusions of Law entered separately in this matter,

          IT IS ORDERED THAT Defendant’s Motion for Summary Judgment is GRANTED and the

 judgment on this Complaint is entered in favor of Defendant City of Ferguson and against Teresa

 Cedreca Edwards, Debtor; and

          IT IS FURTHER ORDERED THAT Plaintiff’s Motion for Summary Judgment is DENIED; and

 this is the final judgment and order of the Bankruptcy Court in this case.




                                                                KATHY A. SURRATT-STATES
                                                             Chief United States Bankruptcy Judge


  DATED: November 7, 2018
  St. Louis, Missouri
Case 16-04048      Doc 56     Filed 11/07/18     Entered 11/07/18 15:10:18   Main Document
                                               Pg 2 of 2


 Copies to:

  Office of the United States Trustee              Teresa Cedreca Edwards
  Thomas F. Eagleton U.S. Courthouse               2201 Woodson Road
  111 South 10th Street, Suite 6.353               St. Louis, MO 63114
  St. Louis, MO 63102

  Michael J. Watton                                The City of Ferguson
  Watton Law Group                                 a municipal corporation
  301 West Wisconsin Avenue                        Ferguson City Hall
  5th Floor                                        110 Church Street
  Milwaukee, WI 53203                              Ferguson, MO 63135

  Joel O. Christensen
  Behr, McCarter & Potter, P.C.
  7777 Bonhomme Avenue, Suite 1400
  St. Louis, MO 63105




                                                -2-
